DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura et al (2017/0282420).
Kitamura et al. discloses a tablet forming apparatus, comprising a compression-molding machine including a turret 3 horizontally rotates about the upright shaft 2, wherein the turret 3 includes a table 31 with a plurality of die bores 4, an upper punch retaining portion 32, and a lower punch retaining portion 33, each of a plurality of upper and lower punches 5 and 6 are disposed above and below each of the die bores 4 and are individually vertically slidable along the die bores 4.  
The apparatus further comprises a powdery-material feeding device Z configured to feed powdery material from a powdery material feed passage 191 and the buffer tank 19, wherein the feeding device Z further comprises a number of the measuring feeders Z1a-c for feeding different types of material, a vertical mixer Z3, a horizontal mixer Z4, wherein the mixers Z3, Z4 
The apparatus also disclose a rotary encoder 23 to detect a rotation angle and rotational speed of the turret 3, a controller C is connected to a reduction gear 24 to reduce the rotational speed of a gear shaft 9 that turning the turret 3, wherein the controller is connected to multiple sensors S1-S6 to measure flowrate of material at different locations so that the controller C can increase or decrease the rotational speed of the turret 3 and the displacement of the punches 5, 6 around the table in responding to the actual flowrate of the material [0107], and wherein the feeder can have the function in which the powdery material in the mixer can be mixed while stopping feed of the material to the mixer [0112].  Thus, the controller C is capable of controlling the feeding/the feeding speed of the material, the rotational speed of the turret and to start and stop the operation of the device. 
In regard to the method steps as when to start or stop the operation of the machine, the use of a specific type of material and/or the ratio of different material being used, Kitamura et al is capable of performing these steps [0106]-[0110].  Further, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In this case, Kitamura et al. discloses all the claimed structures and is capable of performing all the functions in the claims. 

Claims 1-10 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vandenbroucke et al. (2016/0243781).


Applicant’s arguments with respect to claims 1-10 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The claims have been amended to include the limitation of an agitating rotor within a filling device.  These limitation is disclosed by both references Vandenbroucke et al. (2016/0243781 – Fig. 1, # 4, #42) and Kitamura et al. (2017/0282420 – Fig. 5, Z3, Z34). A recitation of the intended use of the claimed invention must result in a structural difference .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743